Citation Nr: 1231522	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-10 359	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty for training in the Army National Guard from August 1979 to December 1979 and verified active duty from December 2003 to December 2004, with service in Iraq from February to April 2004.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a November 2010 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially asserts that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  Service connection is currently in effect for an adjustment reaction with mixed emotional features (rated 50 percent); diabetes mellitus (rated 20 percent); varicose veins of the right lower extremity with deep venous insufficiency (rated 10 percent); deep venous insufficiency of the left lower extremity (rated 10 percent); postoperative residuals of a cholecystectomy (rated 10 percent); and benign prostatic hypertrophy (rated 0 percent).  The combined disability rating is 70 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

This case was previously remanded by the Board in November 2010, partly to obtain an opinion from a VA examiner as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Pursuant to the November 2010 remand, the Veteran was afforded a VA general medical examination in April 2011.  There is a notation that the Veteran's claims file was reviewed.  The diagnoses were diabetes mellitus, type 2; neuropathy of the lower extremities; benign prostatic hypertrophy; varicose veins and venous insufficiency of the right lower extremity; mild deep venous insufficiency of the left lower extremity; and status post cholecystectomy with chronic gastritis.  The examiner commented that the Veteran's diabetes mellitus, type 2; venous insufficiency of the lower extremities; benign prostatic hyperplasia; and status post cholecystectomy with chronic gastritis did not prevent him from securing or following a substantially gainful occupation.  The examiner indicated that the Veteran's conditions were stable with adequate prognoses.  

An April 2011 VA psychiatric examination report notes that the Veteran's claims file was reviewed.  The diagnosis was a chronic adjustment disorder.  A Global Assessment of Functioning (GAF) score of 66 was assigned.  The examiner commented that the Veteran's psychiatric disability; diabetes mellitus; varicose veins and venous insufficiency of the right lower extremity; mild deep venous insufficiency of the left lower extremity; benign prostatic hypertrophy; and status post cholecystectomy with chronic gastritis, did not preclude him from securing or following a substantially gainful occupation.  The examiner noted that the Veteran was gainfully employed with a police department until 2007.  It was noted that he retired after he was eligible due to his age and the duration of his time at work.  The examiner stated that the Veteran was married, that he had raised his children and had worked until 2007.  The examiner stated that there was no history of psychiatric complaints, psychiatric findings or psychiatric treatment before 2005.  The examiner reported that the Veteran sought psychiatric care while on active duty after being infected with H. pylori.  It was noted that the infection produced melena and hematochezia and that he was depressed due to his physical symptoms.  The examiner stated that there was no relation between the Veteran's unemployability and his psychiatric disability; diabetes mellitus; varicose veins and venous insufficiency of the right lower extremity; mild deep venous insufficiency of the left lower extremity; benign prostatic hypertrophy; and status post cholecystectomy with chronic gastritis.  

The Board observes that in a January 2012 written argument the Veteran's representative raised the issue of entitlement to an increase in a 50 percent rating for his psychiatric disability.  His representative specifically asserted that recently submitted evidence showed that he was entitled to a 100 percent rating for his service-connected psychiatric disability.  The Board notes that the Veteran's claim for an increased rating for his service-connected psychiatric disability is inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Veteran was last afforded a VA psychiatric examination, as noted above, in April 2011.  The Veteran's representative has asserted that his psychiatric disability has worsened since that time.  As such, the Veteran should be afforded an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected adjustment reaction with mixed emotional features.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, an October 2008 VA treatment report notes that the Veteran reported that he was continuing with the process of requesting disability benefits from the Social Security Administration.  The Veteran stated that he did not know the current status of his application for benefits at that time.  The Board notes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, for this reason as well, the Board must remand this claim.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to an increase in a 50 percent rating for an adjustment reaction with mixed emotional features.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with as to the issue of entitlement to an increase in a 50 percent rating for psychiatric disability.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all other medical providers who have treated him for his service-connected disabilities since May 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since May 2011 should be obtained.  

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the veteran must be informed in writing.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the symptoms of his psychiatric disability and the impact o of his psychiatric disability on his ability to secure or follow a substantially gainful employment as well as the cumulative impact of his service-connected disability on his ability to secure or follow a substantially gainful employment.  He should be provided an appropriate amount of time to submit this lay evidence. 

5.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score and discuss the extent of his social and/or occupational impairment.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that he is unable to secure or follow a substantially gainful occupation due solely to his psychiatric disability.

Then regardless of that impression, the examiner must opine as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In offering the opinions regarding the Veteran's ability to work, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

5.  Then adjudicate the Veteran's claim for entitlement to an increase in a 50 percent rating for his psychiatric disability and thereafter readjudicate the TDIU rating claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

